[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cincinnati Bar Assn. v. Brand, Slip Opinion No. 2021-Ohio-2122.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2021-OHIO-2122
                     CINCINNATI BAR ASSOCIATION v. BRAND.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Cincinnati Bar Assn. v. Brand, Slip Opinion No.
                                   2021-Ohio-2122.]
Attorneys—Misconduct—Violation of the Rules of Professional Conduct—Failing
        to register an employment relationship with a suspended attorney with
        disciplinary counsel or to obtain acknowledgement of the relationship
        from disciplinary counsel before it began—Failing to notify a client that
        the disqualified attorney will work on the client’s case—Public reprimand.
     (No. 2021-0210—Submitted March 31, 2021—Decided June 29, 2021.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2019-035.
                                   ______________
        Per Curiam.
        {¶ 1} Respondent, Jack Irwin Brand, of Cincinnati, Ohio, Attorney
Registration No. 0033095, was admitted to the practice of law in Ohio in 1986.
                                SUPREME COURT OF OHIO




        {¶ 2} In a July 3, 2019 complaint, relator, Cincinnati Bar Association,
alleged that Brand committed several ethical violations related to his employment
of a suspended attorney. The parties submitted comprehensive stipulations of
fact, misconduct, and aggravating and mitigating factors, though they did not
agree on a sanction.
        {¶ 3} After a hearing, a three-member panel of the Board of Professional
Conduct issued a report in which it (1) found that Brand committed three of the
stipulated rule violations, (2) rejected a fourth stipulated violation that had not
been charged in the complaint, and (3) unanimously dismissed another alleged
violation on relator’s motion. The panel recommended that Brand be publicly
reprimanded for his misconduct. The board adopted the panel’s report in its
entirety, and no objections have been filed.
        {¶ 4} After reviewing the record in this case, we adopt the board’s
findings of misconduct and recommended sanction, and we publicly reprimand
Brand for the misconduct described herein.
                                  Facts and Misconduct
        {¶ 5} Although Brand has been licensed to practice law in Ohio since
1986, his construction business has been his primary source of income since that
time. He has, however, provided occasional legal services to his family members.
        {¶ 6} From approximately October 2017 until September 2019, Brand
represented his two daughters and a son-in-law in various personal-injury and
medical-malpractice cases. Due to the complexity of those cases and the volume
of the associated medical records, beginning in 2017, Brand entered into an
informal arrangement with Rodger Moore, an Ohio attorney who was then
suspended from the practice of law, to assist him.1 See Cincinnati Bar Assn. v.
Moore, 143 Ohio St.3d 252, 2015-Ohio-2488, 36 N.E.3d 171.

1. Moore would have been eligible to seek reinstatement to the practice of law around that time,
but another disciplinary action was pending against him and he never applied for reinstatement.




                                               2
                                   January Term, 2021




        {¶ 7} Although Brand knew about Moore’s suspension, he did not review
the Rules for the Government of the Bar in Ohio before entering into a working
relationship with him. Brand did not register his relationship with Moore with the
Office of Disciplinary Counsel on the prescribed form, as required by Gov.Bar R.
V(23)(C) (requiring a lawyer seeking to enter into an employment, contractual, or
consulting relationship with a disqualified or suspended attorney to register that
relationship with the Office of Disciplinary Counsel).               Consequently, Brand
engaged in the working relationship with Moore without receiving a written
acknowledgment from disciplinary counsel stating that the relationship could
commence, as required by Gov.Bar R. V(23)(D) (requiring the lawyer entering
into an employment, contractual, or consulting relationship with a disqualified or
suspended attorney to receive written acknowledgment of the relationship from
the Office of Disciplinary Counsel before the relationship commences). Even
though Brand told his daughters and son-in-law that Moore’s law license had been
suspended—and later informed them when Moore was disbarred2—he never
provided that notice to them in writing as required by Gov.Bar R. V(23)(F)
(requiring an attorney to provide advance written notice to a client that a
disqualified or suspended attorney will perform work or provide services on the
client’s case).
        {¶ 8} Brand directly supervised Moore’s work and activities, which the
parties stipulated consisted of services routinely performed by law clerks and
paralegals.       Moore provided those services for several months without
compensation, but as the workload increased, Brand began to pay him at a rate of
$150 per hour—though they never entered into a formal agreement regarding
compensation.      From June 1, 2018, through August 7, 2019, Moore worked
approximately 960 hours, for which Brand paid him more than $138,000 and
reimbursed more than $2,800 in expenses.

2. See Cincinnati Bar Assn. v. Moore, 157 Ohio St.3d 24, 2019-Ohio-2063, 131 N.E.3d 24.




                                              3
                             SUPREME COURT OF OHIO




       {¶ 9} Even after relator informed Brand of his obligations under Gov.Bar
R. V(23) in March 2019, Brand continued his working relationship with Moore
for an additional six months without completing the proper registration, receiving
the required authorization, or providing written notice of Moore’s status as a
suspended attorney to his family members.
       {¶ 10} Brand never billed his family members for any of the legal services
he provided or for the expenses he incurred in handling their cases—including the
cost of Moore’s services. After he suffered a serious medical event while in court
on one of those cases, Brand ended his working relationship with Moore,
withdrew from the representations, and arranged for his family to retain new
counsel.
       {¶ 11} On these facts, the board found that Brand violated Gov.Bar R.
V(23)(C), (D), and (F). We adopt these findings of misconduct.
                                    Sanction
       {¶ 12} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 13} The only aggravating factor present in this case is that Brand
engaged in multiple violations of Gov.Bar R. V(23) that he failed to rectify even
after relator brought his misconduct to his attention. See Gov.Bar R. V(13)(B)(4).
As for mitigating factors, Brand had no prior discipline, did not act with a
dishonest or selfish motive, made full and free disclosure to the board and
exhibited a cooperative attitude toward the disciplinary proceedings, and
submitted evidence of his good character and reputation.             Gov.Bar R.
V(13)(C)(1), (2), (4), and (5). The board also noted that his testimony before the
panel was credible and that he accepted full responsibility for his conduct and
displayed genuine remorse.




                                        4
                                January Term, 2021




       {¶ 14} Although the parties did not stipulate to a sanction, Brand argued
that his conduct justified the imposition of no more than a public reprimand. The
board agreed, and in support of that sanction, cited three cases in which we have
publicly reprimanded attorneys whose misconduct was even more egregious than
Brand’s. In one of those cases, we publicly reprimanded an attorney who, in
addition to failing to register her employment of a suspended attorney, failed to
adequately supervise nonlawyer staff members who had exceeded their authority,
neglected an entrusted legal matter, and charged a clearly excessive fee. See
Columbus Bar Assn. v. Gaba, 98 Ohio St.3d 351, 2003-Ohio-1012, 785 N.E.2d
437. In the second case, we publicly reprimanded an attorney who allowed a
disbarred attorney in his employ to act as if he were a licensed attorney during
depositions, at a pretrial conference, and in meetings with clients.          See
Disciplinary Counsel v. Willis, 96 Ohio St.3d 142, 2002-Ohio-3614, 772 N.E.2d
625. And in the third case, we imposed the same sanction on an attorney who, in
addition to failing to register his employment of a suspended attorney, publicized
his services on a website that contained a misleading and self-laudatory claim
along with a coupon for a discounted consultation. See Columbus Bar Assn. v.
Dugan, 113 Ohio St.3d 370, 2007-Ohio-2077, 865 N.E.2d 895.
       {¶ 15} Having thoroughly reviewed the board’s findings of fact and
conclusions of law, the applicable aggravating and mitigating factors, and the
sanctions we have imposed for comparable misconduct, we agree that a public
reprimand is the appropriate sanction in this case.
                                    Conclusion
       {¶ 16} Accordingly, Jack Irwin Brand is publicly reprimanded for his
misconduct. Costs are taxed to Brand.
                                                           Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.




                                         5
                             SUPREME COURT OF OHIO




                                _________________
       The Abrams Law Firm, L.L.C., and Laura A. Abrams; and Edwin W.
Patterson III, Bar Counsel, for relator.
       Jeffrey S. Bakst, for respondent.
                                _________________




                                           6